 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6   _______________________________________
                                            )
 7   LOCALS 302 AND 612 OF THE              )
     INTERNATIONAL UNION OF OPERATING )                        Case No. MC19-0159RSL
 8   ENGINEERS CONSTRUCTION INDUSTRY )
     HEALTH AND SECURITY FUND, et al.,      )
 9                                          )
                           Plaintiffs,      )
10              v.                          )
                                            )                  ORDER TO ISSUE WRIT OF
11   509 EXCAVATING LLC,                    )                  GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     CENTRAL WASHINGTON ASPHALT, INC., )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, 509 Excavating LLC, has a substantial
18
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
19
     Central Washington Asphalt, Inc. The Court having reviewed the record in this matter, it is
20
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
21
     plaintiff’s counsel on December 4, 2019, at Dkt. # 1-3.
22
23
           Dated this 6th day of December, 2019.
24
25                                            A
26                                            Robert S. Lasnik
                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
